96 F.3d 275
UNITED STATES of America, Plaintiff-Appellee,v.Granvel E. WINDOM, Defendant-Appellant.
No. 94-3351.
United States Court of Appeals,Seventh Circuit.
Sept. 17, 1996.

1
Before CUMMINGS, Circuit Judge, CUDAHY, Circuit Judge, and LEINENWEBER, District Judge.*


2
Prior report:  82 F.3d 742.

ORDER

3
The petition for rehearing is granted.  However, the panel will dispose of the case without further oral argument or briefs.


4
The petition for rehearing en banc is denied.



*
 The Honorable Harry D. Leinenweber of the Northern District of Illinois is sitting by designation